DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Upon consideration, the previous rejection of record was withdrawn in light of new amendments. However new rejection is applied to the amended claims. All changes made in the rejection are necessitated by the amendment. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2016/0104916 hereinafter Seino in view of U.S. Pre-Grant Publication No. 2013/0177821 hereinafter Tsuchida. 

Seino teaches that the raw materials include a halide such PCl3 or PBr3 (paragraph 59) but does not specifically disclose the compound PSX3 [wherein X is F, Cl, Br and I]. 
However, Tsuchida teaches a sulfide solid electrolyte and method for forming the sulfide solid electrolyte, wherein the sulfide solid electrolyte comprises PSF3 (paragraph 122). Tsuchida further teaches that the sulfide solid electrolyte material comprises PS4 wherein the molar ratio of sulfur to phosphorous (S/P) is 4 (paragraph 52, see Examples 1-2). Therefore, it would have been obvious to one of ordinary skill in the art to form such electrolyte material before the effective filing date of the claimed invention because Tsuchida discloses that such configuration can form an electrolyte having improved structural stability (paragraph 122). 
Given the teachings of the references, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare a solid electrolyte that comprises such phosphorous halides [i.e. PSF3] and wherein the molar ratio of sulfur to phosphorous (S/P) is 4. The resultant method would meet the limitations of the instant claim 1. 
Regarding Claims 3-5, the combination teaches that the sulfide solid electrolyte comprises phosphorous sulfide and Cl containing compound (paragraph 47 of Tsuchida) and wherein the pulverizing occurs in the presence of a solvent (see Examples of Seino). 

Regarding Claims 7-8, the combination teaches that the sulfide solid electrolyte material comprises PS4 wherein the molar ratio of sulfur to phosphorous (S/P) is 4 (paragraph 52, see Examples 1-2 of Tsuchida). 
Regarding Claims 9-11, the combination teaches a sulfide solid electrolyte material wherein the molar ratio of lithium to phosphorous (Li/P) is in the range of 3 to 7 (see Examples 1-2 of Tsuchida). 
Regarding Claims 12-14, the combination teaches a sulfide solid electrolyte material wherein the molar ratio of halogen to phosphorous (X/P) is in the range of 0.2 to 2 (see Examples 1-2 of Tsuchida). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.